COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-08-290-CR

                                        NO.
2-08-291-CR
                                        NO.
2-08-292-CR
 
 
MCCLENDON MOODY                                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant McClendon Moody entered open pleas of
guilty to three offensesCunauthorized use of a vehicle,
burglary of a building, and possession of four grams or more but less than 200
grams of cocaine with intent to deliver, along with a plea of true to the
deadly weapon allegation on the cocaine charge. 
He also signed judicial confessions to the three offenses as charged.
The trial court accepted Appellant=s pleas
and convicted him of the three offenses. 
The trial court also ordered a presentence investigation report
(PSI).  After judicially noticing and
reviewing the PSI and hearing the testimony of Appellant, his mother, and his
girlfriend of eleven years, the trial court sentenced Appellant to two years=
confinement in a state jail facility for unauthorized use of a vehicle and
burglary of a building and fifteen years=
confinement in prison for the possession with intent to deliver offense, with
all the sentences to run concurrently.  
Appellant=s court‑appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  In the brief,
counsel avers that, in his professional opinion, these appeals are
frivolous.  Counsel=s brief
and motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the records demonstrating why there
are no arguable grounds for relief. 
Although Appellant was given an opportunity to file a pro se brief, he
has not done so.




After an appellant=s court‑appointed
counsel files a motion to withdraw on the ground that the appeal is frivolous
and fulfills the requirements of Anders, this court is obligated to
undertake an independent examination of the record.[3]  Only then may we grant counsel=s motion
to withdraw.[4]
We have carefully reviewed counsel=s brief
and the records.  We agree with counsel
that these appeals are wholly frivolous and without merit; we find nothing else
in the records that arguably might support any appeal.[5]  Accordingly, we grant counsel=s motion
to withdraw and affirm the trial court=s
judgments.  
PER
CURIAM
 
PANEL:  DAUPHINOT, MCCOY, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  September 17, 2009




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).


[3]See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995, no
pet.).


[4]See Penson v. Ohio, 488 U.S. 75, 82B83, 109 S. Ct. 346, 351
(1988).


[5]See Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex. Crim. App. 2005).